DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,253,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10, 12-16, 23, 24, and 30-33 are allowed.
4.	Regarding claims 10 and 33 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for directly administering a dose of an antineoplastic drug or a method for treating cancer or a neoplastic disorder comprising the steps of providing a perfusion comprising: a plurality of perfusion containers, each perfusion container consisting essentially of a ready-to-infuse, aqueous perfusion solution of the antineoplastic drug contained within the perfusion container and one outlet for withdrawal during direct administration to a patient, wherein said plurality of perfusion containers comprise (a) a first set of perfusion containers consisting essentially of a first ready-to-infuse, aqueous perfusion solution of the antineoplastic drug at a first antineoplastic drug concentration and (b) a second set of top-up perfusion containers consisting essentially of a second ready-to-infuse, aqueous perfusion solution of the antineoplastic drug at a second antineoplastic drug concentration; directly administering to the patient the perfusions solution without any manipulation of the aqueous perfusion solution prior to said administration, wherein the method is to be performed on any patient in the patient population regardless of the calculated dose.  
The Examiner notes Applicant’s specific definitions for terms from Pg. 2 line 26-Pg. 3 line 31 in the specification.  Regarding the art of record West (WO 2015/006822) particularly does not disclose that the system may be used on any patient in the population regardless of the calculated dose without any manipulation prior to direct administration.  Similarly, Beiriger (US 2011/0004187) does not disclose antineoplastic drugs for delivery to any patient without manipulation prior to direct administration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783